Title: To James Madison from Philip Barbour, 8 June 1809
From: Barbour, Philip
To: Madison, James


Sir
Henderson, Kentucky June the 8th. 1809
I have been permitted by Governour Harrison in the praise of whose Judgement & descretion I Need Say Nothing, to Search for Salt Water in the neighbourhood of the U. States Saline, With the priviledge of using it during the Continuance of the present Case. I have sunk one Well in which there is an abundance of water, But of an inferior quality, from this Circumstance it Cannot be Manufactured into Salt at the price which is at present given by the U. States Agent. And as I have incurred Considerable expence in procuring the water and erecting furnaces, and as this labour and expence wou’d be an entire loss to me without some such arangment as the one I propose, I am induced to ask of you an extension of the priviledge granted by Governor Harrison to the expiration of the next lease or for the term of three Years. I shall be enabled to manufacture from twelve to fifteen thousand bushels of Salt ⅌ annum, which would further What appears to be the Cheif object of the Government to keep down the price of this article by supplying the increasing demand. From this representation, from your former knowledge of me I am Confident you will rely and from the Statement of Genl. Hopkins which is herewith forwarded you will be Convinced that the granting of the priviledge I Solicit will not either injure the interest of the lessees or that of the Government while it Will Confer an important favour upon one who has the Honor to be Your Freind & Hbe. Servant
Philip Barbour
